ERVIN, Justice
(specially concurring):
I have no difficulty in agreeing to the conclusion reached in the foregoing opinion, inasmuch as it was and is my view that *57under the 1968 revised State Constitution the 1970 Federal decennial census does not become official until thirty days after the 1971 regular session of the legislature (see my dissent in State ex rel. Pettigrew v. Kirk, supra) and accordingly has no superseding effect upon the special census for the Eighteenth Judicial Circuit until thirty days after the 1971 regular legislative session.
DEKLE, J., concurs.